Citation Nr: 0024665	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-08 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine and left 
shoulder with left shoulder impingement syndrome.  

2.  Entitlement to an initial compensable rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1986 to March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision granted 
service connection for cervical degenerative joint disease, 
left shoulder degenerative joint disease/impingement and 
assigned a 10 percent rating, effective July 1998.  Service 
connection was also granted for low back pain, fractured L4 
rated noncompensable also effective July 1998.  The Board has 
recharacterized these issues as entitlement to increased 
initial ratings for (1) degenerative joint disease of the 
cervical spine and left shoulder with left shoulder 
impingement syndrome, and (2) a low back disability, to more 
accurately and succinctly reflect the veteran's service-
connected disabilities.


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  It need not be 
conclusive, but only plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Hensley v. West, 212 F. 3d 1255, 1963 (Fed. 
Cir. 2000).  See Shipwash v. Brown, 8 Vet. App. 218 (1995) 
(When a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open).  The claims for increased 
initial ratings for degenerative joint disease of the spine 
and left shoulder, and a low back disorder, are well 
grounded, but the duty to assist had not yet been fulfilled.

The veteran filed an original claim for service connection 
for multiple disabilities in March 1998, shortly before his 
separation from service.  He was provided a compensation and 
pension examination in April 1998.  The veteran gave a 
history of chronic neck pain which began in 1986 when he 
claimed that he strained his neck during basic training.  The 
examiner noted that it was well documented in the medical 
record that the veteran had been previously diagnosed with 
osteoarthritis of C4-C5, and C5-C6.  On examination, the neck 
was supple with full range of motion.  Flexion was to 45 
degrees, extension to 55 degrees, lateral bending to 40 
degrees, bilaterally, and rotation to 70 degrees, 
bilaterally.  The diagnosis was osteoarthritis of the C-
spine.

With regard to his shoulder, the veteran gave a history of 
left chronic shoulder pain which began in August 1991 while 
lifting large boxes.  Since this injury, he stated that he 
had experienced pain on use of the shoulder and arm.  
Activities such as lifting, push-ups, or pull-ups tended to 
increase his discomfort.  The examiner noted that previous X-
rays performed in the army showed a diagnosis of impingement 
syndrome and degenerative joint disease.  Examination of the 
shoulders revealed the shoulders to be essentially 
symmetrical without tenderness on palpation.  Range of motion 
testing of the shoulders was flexion to 180 degrees, right 
160 degrees left, extension to 50 degrees bilaterally, 
internal and external rotation to 90 degrees, bilaterally, 
abduction to 180 degrees, right, and 160 degrees left, and 
adduction to 50 degrees bilaterally. The diagnosis was 
impingement syndrome of the left shoulder and degenerative 
joint disease of the left shoulder.  

With regard to his low back, the veteran gave a history of 
chronic low back pain which began in June 1997.  He stated 
the pain was chronic and recurrent, and that the pain was 
increased with prolonged standing, walking or running.  X-ray 
examination taken the previous month revealed an old fracture 
of L4.  Examination of the back showed the back essentially 
symmetrical with full range of motion.  There was no evidence 
of CVA tenderness.  The vertebrae were midline and nontender 
on palpation.  The musculature was well developed and 
symmetrical with good strength and muscle tone.  Range of 
motion was flexion to 90 degrees, extension to 30 degrees, 
rotation to 30 degrees, bilaterally, and lateral flexion to 
30 degrees bilaterally.  On neurological examination gait, 
posture and balance were all normal.  He was able to stand on 
his heels and toes, walk heel-to-toe, and stand and hop on 
one foot.  X-ray examination showed an old healed vertebral 
apophysitis versus ligamentous injury L4, and a developmental 
sacralization of L5.  The diagnosis was chronic lumbosacral 
pain with old fracture of L4.

In an August 1998 rating decision, the RO granted service 
connection for cervical degenerative joint disease, left 
shoulder degenerative joint disease/impingement and assigned 
a 10 percent evaluation.  Service connection was also granted 
for low back pain, fractured L4 rated noncompensable.

In October 1998, the veteran sought treatment for a complaint 
of pain in the left shoulder.  X-ray examination showed 
degenerative change of the acromioclavicular joint.  

In a July 1999 personal hearing, the veteran's accredited 
representative argued that the veteran is entitled to 
separate evaluations for his cervical and left shoulder 
disorders.  The veteran testified that he took Motrin three 
times a day for the pain in his neck, shoulder and back.  He 
stated that he was in pain with all of his daily activities, 
including waking and mowing the lawn.  He testified that he 
was currently working for the Post Office delivering mail 
using a push cart.  He indicated that the had not sought any 
private treatment for his disabilities, and had only been to 
the VA once recently.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1999), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1996).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

The veteran has complained of pain on use of his neck, left 
shoulder and back.  While the April 1998 examination noted 
the veteran's complaints of pain on use, and detailed range 
of motion testing was conducted, the examiner did not comment 
on whether pain was demonstrated during the examination.  As 
such, the April 1998 VA examination is inadequate for rating 
purposes in the wake of DeLuca because it does not fully 
account for pain in describing the limitation of function of 
the veteran's neck, shoulder and back.  This is particularly 
so since the veteran's back is rated noncompensable under a 
diagnostic code which provides for a compensable evaluation 
for characteristic pain on motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Accordingly, to ensure that VA has met 
its duty to assist the claimant in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran for 
the type of VA examination or examinations 
it deems necessary to provide the complete 
medical information necessary to 
adjudicate the claims for the veteran's 
neck, left shoulder and back disabilities, 
in the wake of the Court's decision in 
DeLuca v. Brown.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  All necessary tests should 
be conducted, including x-rays, 
myelograms, MRI, and CT scans which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of neck, 
left shoulder and back pathology found to 
be present.  The examiner should provide a 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning of 
the veteran's neck, shoulder and back, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, or ankylosis.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability. 

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain, if 
any.  Range of motion testing should be 
conducted.  The examiner should specify 
the results in actual numbers and 
degrees.

2.  The RO should readjudicate the claims 
for increased initial ratings in 
accordance with the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Following completion of these actions and, if any decision 
remains unfavorable, the veteran and representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, this case should be returned to the Board, if in 
order.  The veteran needs to take no action until so informed.  
The purpose of this REMAND is to assist the veteran.  The 
Board intimates no opinion, either legal or factual, as to the 
ultimate outcome of this case.  Further adjudication of the 
question involving increased initial ratings for the veteran's 
disabilities will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


